Citation Nr: 0836393	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  05-04 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for left ear hearing 
loss. 

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative changes of the right knee, status post 
arthroscopy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 




INTRODUCTION

The veteran served on active duty from November 1977 to 
September 2002. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in December 2002 and May 2004 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California.  The December 2002 rating 
decision granted service connection for degenerative changes 
of the right knee and assigned a 10 percent disability 
rating, effective October 1, 2002.  The May 2004 rating 
decision continued the noncompensable rating for the 
veteran's left ear hearing loss. 


FINDINGS OF FACT

1.  The veteran's left ear hearing loss is manifested by 
level I hearing.

2.  The veteran's right knee range of motion is from 0 
degrees of extension to 100 degrees of flexion, with 
tightness at the limits of flexion.

3.  The objective medical evidence shows slight 
instability/subluxation of the right knee.    


CONCLUSION OF LAW

1.  The criteria for a compensable disability rating for left 
ear hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, Diagnostic Code (DC) 
6100 (2007).

2.  The criteria for a disability rating in excess of 10 
percent for degenerative changes of the right knee have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.71a, DCs 5260, 5261 (2007).

3.  The criteria for a separate 10 percent disability rating 
for subluxation of the right knee have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DC 
5257 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In regard to the veteran's claim for a higher rating for 
degenerative changes of the right knee, the veteran is 
challenging the initial evaluation assigned following the 
grant of service connection for this condition.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided in 
October 2002, before service connection for degenerative 
changes of the right knee was granted was legally sufficient, 
VA's duty to notify regarding this claim has been satisfied.

In regard to the veteran's claim for a compensable rating for 
left ear hearing loss, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that to 
substantiate a claim, he must provide, or ask the Secretary 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  Vasquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

The veteran has received all essential notice regarding his 
hearing loss claim, has had a meaningful opportunity to 
participate in the development of this claim, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir., 2004).  An 
RO letter dated in February 2004 informed the veteran of all 
three elements required by 38 C.F.R. § 3.159(b).  The 
February 2004 letter, however, did not describe the 
particular rating criteria used in evaluating hearing loss or 
tinnitus, or discuss what evidence was necessary with respect 
to the rating criteria.  Although the veteran has not raised 
any notice issues, the failure to provide complete, timely 
notice to the veteran raises a presumption of prejudice, 
which VA is required to rebut.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the veteran was not prejudiced by the deficiencies in 
the original February 2004 letter.  The specific rating 
criteria for evaluating hearing loss were provided to the 
veteran in an October 2004 statement of the case, which also 
notified him that disabilities are rated on the basis of 
diagnostic codes and that he needed to present evidence to 
meet the rating criteria.  Further, in his January 2005 
substantive appeal, the veteran made reference to the reasons 
and bases of the October 2004 statement of the case, 
indicating that he had actual knowledge of the contents of 
this document.  As such, the Board finds that he had actual 
knowledge of the particular rating criteria used in 
evaluating his disability and of what evidence was necessary 
for an increased rating, and therefore was not prejudiced by 
any notice deficiency.  

Regarding the duty to assist, the RO has obtained the 
veteran's VA treatment records and provided him with seven VA 
examinations.  There is no indication in the claims file that 
the veteran has sought private treatment for his right knee 
condition or hearing loss, and accordingly, no such records 
could be obtained.  Therefore, the duty to assist has been 
satisfied and there is no reasonable possibility that any 
further assistance to the veteran by VA would serve any 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the veteran in adjudicating this appeal.


II.  Higher Ratings

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2007).  An evaluation of 
the level of disability present includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  38 C.F.R. § 4.7 (2007).  
Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. §§ 4.2 (2007); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board considers all information and lay 
and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 
2002).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board gives the benefit of the 
doubt to the claimant.  Id.  

A.  Left Ear Hearing Loss

Service connection for left ear hearing loss was established 
in a December 2002 rating action, when the veteran was 
assigned a noncompensable rating effective October 1, 2002.  
This disability evaluation was continued in an April 2004 
rating action.  The veteran disagrees with this rating 
assignment and contends that a higher rating is warranted. 

Although the veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1, where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A recent decision 
of the United States Court of Appeals for Veterans Claims 
(Court) has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 Hertz.  38 C.F.R. § 4.85, DC 6100 (2007).  To evaluate 
the degree of disability from defective hearing, the rating 
schedule requires assignment of a Roman numeral designation, 
ranging from I to XI.  Id.  Pursuant to VA's rating schedule, 
the assignment of a disability rating for hearing impairment 
is derived by a purely mechanical application of the rating 
schedule to the numeric designations derived from the results 
of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Other than exceptional cases, VA 
arrives at the proper designation of hearing loss in each ear 
by mechanical application of Table VI; Table VII is then 
applied to arrive at a rating based upon the respective Roman 
numeral designations for each ear.  Id.  

The veteran underwent VA audiological testing in October 
2003, the results of which are as follows, with pure tone 
thresholds recorded in decibels:



HERTZ



1000
2000
3000
4000
LEFT
35
50
60
70

The average pure tone threshold in the veteran's left ear was 
54 decibels.  On the Maryland CNC test, the veteran received 
a score of 88 percent for the left ear for word recognition.  
Based on these results, the VA doctor diagnosed the veteran 
with normal hearing through 500 Hertz sloping to mild to 
moderately severe sensorineural hearing loss in the left ear.  

These results equate to an assignment of level II for his 
left ear.  As provided in 38 C.F.R. § 4.85(f), where hearing 
loss is service-connected in only one ear, in order to 
determine the percentage evaluation from Table VII, the non-
service-connected ear will be assigned a Roman Numeral 
designation for hearing impairment of I.  Accordingly, using 
Table VII, the veteran's left ear hearing loss merits a 
noncompensable rating.  Table VIA is not available to the 
veteran because 1) his pure tone threshold was not 30 
decibels or less at 1000 Hertz and his pure tone threshold 
was not 70 decibels or more at 2000 Hertz, and 2) his pure 
tone threshold was not 55 decibels or more at each of 1000, 
2000, 3000, and 4000 Hertz.  See 38 C.F.R. § 4.86 (2007).  

The veteran underwent a VA audiological examination in April 
2004, the results of which are as follows, with pure tone 
thresholds recorded in decibels:



HERTZ



1000
2000
3000
4000
LEFT
30
50
60
70

The average pure tone threshold in the veteran's left ear was 
53 decibels.  On the Maryland CNC test, the veteran received 
a score of 88 percent for the left ear for word recognition.  
Based on these results, the examiner diagnosed the veteran 
with sensorineural hearing loss.   

These results equate to an assignment of level II for his 
left ear.  Accordingly, assigning his non-service connected 
ear a Roman numeral I designation for hearing impairment, and 
using Table VII, the veteran's left ear hearing loss merits a 
noncompensable rating.  Again, Table VIA is not available to 
the veteran because 1) although his pure tone threshold was 
30 decibels or less at 1000 Hertz, his pure tone threshold 
was not 70 decibels or more at 2000 Hertz, and 2) his pure 
tone threshold was not 55 decibels or more at each of 1000, 
2000, 3000, and 4000 Hertz.  See 38 C.F.R. § 4.86 (2007).  

The veteran underwent a second VA audiological examination in 
February 2005, the results of which are as follows, with pure 
tone thresholds recorded in decibels:



HERTZ



1000
2000
3000
4000
LEFT
30
50
55
60

The average pure tone threshold in the veteran's left ear was 
50 decibels.  On the Maryland CNC test, the veteran received 
a score of 92 percent for the left ear for word recognition.  
Based on these results, the examiner diagnosed the veteran 
with mild to severe sensorineural hearing loss in the left 
ear.   

These results equate to an assignment of level I for his left 
ear.  Accordingly, assigning his non-service connected ear a 
Roman numeral I designation for hearing impairment, and using 
Table VII, the veteran's left ear hearing loss merits a 
noncompensable rating.  Again, Table VIA is not available to 
the veteran because 1) although his pure tone threshold is 30 
decibels or less at 1000 Hertz, his pure tone threshold is 
not 70 decibels or more at 2000 Hertz, and 2) his pure tone 
threshold was not 55 decibels or more at each of 1000, 2000, 
3000, and 4000 Hertz.  See 38 C.F.R. § 4.86 (2007).  

The veteran underwent a third VA audiological examination in 
April 2007, the results of which are as follows, with pure 
tone thresholds recorded in decibels:



HERTZ



1000
2000
3000
4000
LEFT
40
50
50
65

The average pure tone threshold in the veteran's left ear was 
51 decibels.  On the Maryland CNC test, the veteran received 
a score of 100 percent for the left ear for word recognition.  
Based on these results, the examiner diagnosed the veteran 
with normal to severe sensorineural hearing loss in the left 
ear.   

These results equate to an assignment of level I for his left 
ear.  Accordingly, assigning his non-service connected ear a 
Roman numeral I designation for hearing impairment, and using 
Table VII, the veteran's left ear hearing loss merits a 
noncompensable rating.  Again, Table VIA is not available to 
the veteran because 1) his pure tone threshold was not 30 
decibels or less at 1000 Hertz, and was also not 70 decibels 
or more at 2000 Hertz, and 2) his pure tone threshold was not 
55 decibels or more at each of 1000, 2000, 3000, and 4000 
Hertz.  See 38 C.F.R. § 4.86 (2007).  

Although the veteran contends that he is entitled to a 
compensable rating for his left ear hearing loss, the 
disability rating schedule is applied mechanically based on 
the results of audiometric testing.  Because the evidence 
fails to establish a compensable rating, the veteran's claim 
for an increased rating for left ear hearing loss is denied.  

This determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's left ear hearing loss 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of a higher evaluation on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  The 
disability does not result in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluations) or frequent periods of hospitalization, or 
otherwise render impractical the application of the regular 
schedular standards.  In the absence of these factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.  Ortiz v. Principi, 
274 F. 3d. 1361, 1365 (Fed. Cir. 2001).

B.  Degenerative Changes of the Right Knee

The veteran was initially granted service connection for 
degenerative changes of his right knee, status post 
arthroscopy, in a December 2002 rating decision and was 
assigned a 10 percent rating, effective October 1, 2002, the 
date his claim was received.  The veteran disagrees with this 
assignment and contends that his right knee disability is 
worse than it is currently rated.  

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim-a practice known as "staged rating."

The veteran is currently rated as 10 percent disabled for 
degenerative changes of his right knee under 38 C.F.R. 
§ 4.71a, DC 5261.  Under 38 C.F.R. § 4.71a, DCs 5003 and 
5010, degenerative or traumatic arthritis established by x-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joints or joint involved.  When there is arthritis 
and at least some limitation of motion, but the limitation of 
motion would be rated as noncompensable under a limitation of 
motion code, a 10 percent rating may be assigned for each 
affected major joint or group of minor joints.  38 C.F.R. § 
4.71a, DC 5003 and 5010.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  

Where the veteran has limited motion, 38 C.F.R. § 4.71a DCs 
5260 and 5261 provide ratings for limitation of flexion and 
extension of the knee, respectively.  Under DC 5260, a 
noncompensable rating is assigned when flexion is limited to 
60 degrees, a 10 percent rating is assigned when flexion is 
limited to 45 degrees, and a 20 percent rating is assigned 
when flexion is limited to 30 degrees.  Under DC 5261, a 
noncompensable rating is assigned when extension is limited 
to 5 degrees, a 10 percent rating is assigned when extension 
is limited to 10 degrees, and a 20 percent rating is assigned 
when extension is limited to 15 degrees.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the veteran.  Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).  However, when the maximum rating for limitation 
of motion of a joint has already been assigned, a finding of 
pain on motion cannot result in a higher rating.  Id.  
 In VAOPGCPREC 23-97, the VA General Counsel concluded that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
62 Fed. Reg. 63604 (1997).  Thereafter, in August 1998, the 
VA General Counsel issued another pertinent precedent opinion 
that may have a bearing on the issue on appeal.  In 
VAOPGCPREC 9-98 (1998), the VA General Counsel further 
explained that, when a veteran has a knee disability 
evaluated under Diagnostic Code 5257, to warrant a separate 
rating for arthritis based on X-ray findings, the limitation 
of motion need not be compensable under Diagnostic Code 5260 
or Diagnostic Code 5261; rather, such limited motion must at 
least meet the criteria for a zero-percent rating.  In the 
alternative, a compensable rating may be granted by virtue of 
38 C.F.R. § 4.59 (which specifically provides that, when a 
veteran has arthritis that is productive of actually painful 
motion due to unstable or malaligned joints due to healed 
injury, the disability is entitled to the minimum compensable 
evaluation for the joint, i.e., 10 percent under either 
Diagnostic Code 5260 or 5261).  See 63 Fed. Reg. 56703 
(1998).  

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

The veteran's VA treatment records are devoid of evidence of 
treatment for a right knee condition.  

The veteran underwent a VA examination in November 2002, when 
he provided a history of his right knee pain and surgery, and 
reported that following his surgery in 1992, he had pain when 
squatting or stooping.  The examiner noted that the veteran 
did not wear any type of knee support, had a stable patella, 
and had no indication of ligamatous laxity.  He also noted 
that there was slight intra-articular crepitation in the 
squatting position and crepitation in the sitting position.  
The examiner reported that the veteran had full extension to 
zero degrees and flexion to 150 degrees.  The examiner 
diagnosed him with degenerative arthritic changes of the 
right knee, based on x-ray evidence, with some degree of 
functional impairment due to pain related to activities 
involving deep knee bending, stooping, squatting, running, 
and jumping, but reported that there was no indication of 
instability, incoordination, weakness, or fatigability at 
that time.   

The veteran had a second VA examination in July 2004, when 
the examiner noted that after his 1992 surgery, there were no 
effusions and the veteran resumed athletics, denying any 
symptoms in regard to squatting, kneeling, or walking stairs.  
The examiner reported that knee motion was unrestricted and 
there was no effusion, synovitis, patellofemoral crepitus, or 
patella tenderness. The examiner reported that there was mild 
valgus instability at 30 degrees of flexion and a positive 
anterior drawer test, but negative Lachman and McMurray 
tests.  The examiner also noted that straight leg raises 
could be performed without discomfort and that the veteran 
had medial joint line crepitus and a palpable osteophyte, but 
no medial or lateral joint line tenderness.  The examiner 
diagnosed the veteran with mild osteoarthritis of the right 
knee with anterior cruciate insufficiency, noting that he was 
unrestricted in regard to activities such as lifting, 
pushing, pulling, standing, or walking, but would likely 
experience progressive deterioration and increased 
symptomatology eventually culminating in a total right knee 
replacement in five to ten years.  

The veteran underwent a third VA examination in March 2005, 
when he reported that he wore a right knee brace in the 
military, but not afterwards, and had never used a cane.  The 
veteran also reported that he avoided squatting or bending at 
work because his right knee felt weak, achy, and stiff, 
although he stated that it had never given way or locked.  
The examiner noted that the veteran's only treatment was to 
take Ibuprofen and that his knee seemed to cause more 
discomfort during cold or rainy weather.  The examiner 
reported that there was no dislocation, subluxation, or 
swelling.  The veteran stated that the main effect of his 
knee condition was a feeling of weakness while at work and 
discomfort at the end of the day, with a sensation of easy 
fatigability.  Upon physical examination, the examiner 
reported that the veteran's right knee had more pronounced 
bony prominences than the left knee, no area of localized 
tenderness, and no swelling, heat, redness, or discoloration, 
although there was a sensation of weakness on palpation on 
the infrapatella and crepitus.  McMurray's, Lachman, and 
drawer testing were negative.  On standing, there was some 
varus deformity stance.  The veteran had a full extension to 
zero degrees and flexion to 150 degrees, with subjective 
tightness at 150 degrees.  The examiner reported that there 
was no instability except for subjective complaints of 
weakness and lack of endurance on repetitive flexion and 
extension, loud crepitus on flexion and extension, and 
subjective tightness beyond flexion of 150 degrees.  X-rays 
revealed advanced degenerative changes, significant narrowing 
of the medial aspect of the joint space, and soft-tissue 
calcification posterior to the knee.  The examiner diagnosed 
the veteran with advanced degenerative joint disease of the 
right knee with significant narrowing of the medial joint 
space.  

The veteran had a fourth VA examination in April 2007, when 
he reported that there was no deformity, instability, 
stiffness, weakness, incoordination, episodes of dislocation 
or subluxation, locking, effusions, or inflammation in his 
right knee.  His only complaint was right knee pain.  The 
examiner noted that there were no constitutional symptoms or 
incapacitating episodes of arthritis.  In regard to support, 
the veteran reported that he always used orthotic inserts.  
The examiner reported that there was no inflammatory 
arthritis.  Regarding the knee joints, the examiner reported 
that the veteran had crepitus with clicks, snaps, and 
grinding; he also had abnormal tracking, but no instability.  
Range of motion testing revealed right leg flexion to zero 
degrees and extension to 100 degrees, with no additional 
limitation of motion or objective evidence of pain following 
repetitive motion.  X-rays revealed no evidence of fracture, 
dislocation, periosteal reaction soft tissue masses, or 
abnormal calcifications, but did show mild narrowing of the 
right inter-articular spaces.  The examiner diagnosed him 
with degenerative arthritis of the right knee with limited 
flexion and degenerative changes, and reported that this 
condition did not have any significant effects on the 
veteran's usual occupation, but did moderately affect his 
ability to exercise and prevented him from playing sports 
aside from going to the gym and riding bicycles.  

The veteran is currently rated as 10 percent disabled under 
DC 5260, which contemplates flexion limited to 45 degrees, or 
arthritis of a major joint or group of minor joints and 
limitation of motion that would be rated as noncompensable 
under a limitation of motion code.  In this case, even taking 
pain on motion into consideration, as required by DeLuca, the 
veteran has motion of his right knee from 0 to 100 degrees, 
with no additional loss of motion because of pain and 
weakness, fatigue, or incoordination.  These range of motion 
findings do not approach even the criteria for a 
noncompensable rating under DC 5260 or DC 5261.  Indeed, the 
veteran has full extension.  As such, the Board finds that 
the current 10 percent rating under appears to be based upon 
painful motion and functional loss.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59, DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  
Therefore, a rating higher than 10 percent for the veteran's 
arthritis of the right knee is not appropriate.  

Under DC 5257, a 10 percent rating is assigned for slight 
recurrent subluxation or lateral instability, a 20 percent 
rating is assigned for moderate recurrent subluxation or 
lateral instability, and a 30 percent rating is assigned for 
severe recurrent subluxation or lateral instability.  

In this case, the evidence shows slight subluxation or 
instability.  At his July 2004 VA examination, the examiner 
noted that there was a mild valgus instability at 30 degrees 
of flexion and a positive anterior drawer test.  
Additionally, at his March 2005 examination, the veteran made 
subjective complaints of weakness and lack of endurance on 
repetitive flexion and extension in his right knee.  Finally, 
during his April 2007 examination, the examiner reported that 
the veteran had abnormal tracking and the veteran reported 
that he used orthotic inserts for support.  As such, there is 
evidence that he veteran has slight subluxation and 
instability of the right knee.  However, because the veteran 
has not reported any incidents of his right knee giving way 
and has denied use of supportive devices such as knee braces 
or a cane, the evidence does not support a finding of 
moderate or severe subluxation.  Accordingly, the objective 
medical evidence shows slight subluxation or lateral 
instability of the right knee and a separate 10 percent 
rating is warranted under DC 5257.  However, because DC 5257 
is not predicated on loss of range of motion, 38 C.F.R. §§ 
4.40 and 4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 
202, 204-206 (1995); do not apply.  Johnson v. Brown, 9 Vet. 
App. 7, 9 (1996).

For the reasons and bases provided above, the preponderance 
of the evidence in this case is against the veteran's claim 
for a rating in excess of 10 percent for the right knee.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  
Accordingly, the veteran's claim for an increased rating for 
his right knee disability is denied.  

This determination is based on the application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's degenerative changes 
of the right knee reflect so exceptional or unusual a 
disability picture as to warrant the assignment of a higher 
evaluation on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  The disability does not result in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluations) or frequent periods of 
hospitalization, or otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of these factors, the Board is not required to remand 
the claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.  Ortiz v. Principi, 
274 F. 3d. 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to a compensable rating for left ear hearing loss 
is denied. 

Entitlement to an initial rating in excess of 10 percent for 
degenerative changes of the right knee is denied.

A separate 10 percent evaluation, and not higher, for slight 
subluxation of the right knee is granted, subject to the laws 
and regulations governing the award of monetary benefits.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


